DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10691741 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims of both current application and cited patent are directed to determining unconfined media view by comparing pixel map data of media and comparing location of one set of pixels with another set of pixels and their respective locations. The only difference between the cited patent art and the current application is that the cited patent uses unrendered and rendered media data pixels and the current application refers to the media data as first and second set of arrays. Therefore, the scope of claims in both are identical and therefore rejected under non-statutory double patenting as outlined in table below. 

Current Application 
U.S. Patent No. 10691741 B2
1. An apparatus for detecting unconfined view media, the apparatus comprising: 

at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to at least:

identify media displayed on a presentation device, the media including pixels; 


map the pixels in a first array corresponding to locations of the presentation device; 






detect a field of view for the media based on the mapped pixels, the field of view including a second array; 


compare a first shape of the first array to a second shape of the second array; and 






determine the media as an unconfined view in response to the first shape being different from the second shape.
1. An apparatus for detecting unconfined view media, the apparatus comprising: 


a pixel map generator to generate, by executing an instruction with a processor, 


a reference pixel map for media data by extracting metadata corresponding to attributes of the media data and mapping pixel data of the media data in an array based on the metadata, the reference pixel map including coordinate locations of respective pixels for a first portion of the media data in an unrendered state, the unrendered state representative of coordinate locations of the respective pixels prior to being displayed on a presentation device; 


a field of view detector to detect, by executing an instruction with the processor, a field of view for a presentation of the media data, the field of view including coordinate locations of the respective pixels for the first portion of the media data in a rendered state, the rendered state representative of coordinate locations of the respective pixels while being displayed on the presentation device; and 


a view edge determiner to determine, by executing an instruction with the processor, a first view edge based on matching the coordinate locations of the respective pixels of the field of view to the coordinate locations of the respective pixels of the reference pixel map and that the media data corresponds to unconfined view media based on the first view edge.


Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. non-statutory double patenting, set forth in this Office action by timely submission and approval of eTD.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11069082 B1
US 9075563 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661